


Exhibit 10.9.2

 

AMENDMENT NO. 1

 

TO

 

THE SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Tessco Technologies Incorporated (the “Corporation”) and Robert B. Barnhill, Jr.
(the “Executive”) wish to amend the Supplemental Executive Retirement Plan
originally effective as of March 31, 1994, in order to comply with the final
Regulations issued under Internal Revenue Code section 409A.

 

Accordingly, the Agreement is amended as follows, effective as of January 1,
2005:

 

1.                                       Article One is amended by adding the
following definition to the end of that Section:

 

“Separation from Service” means a separation from service within the meaning of
Internal Revenue Code section 409A, treating as a Separation from Service an
anticipated permanent reduction in the level of bona fide services to 20% or
less of the average level of bona fide services performed over the immediately
preceding 36 month period (or the full period during which the Executive
performed services for the Corporation, if that is less than 36 months).  Any
references in this Plan to the date the “Executive terminates service” or to
“the Executive’s termination of Service” (or similar language) shall mean a
Separation from Service.

 

2.                                       Section 3.01 is amended by adding the
following to the end of that Section.

 

Notwithstanding the foregoing, if the Executive is a Specified Employee (as
defined for purposes of Internal Revenue Code section 409A) and the Executive
incurs a Separation from Service with the Corporation, payments under this
Section due to a Separation of Service shall commence on the date which is six
(6) months after the date of the Executive’s Separation from Service.

 

3.                                       Section 3.02 is amended by adding the
following to the end of that Section:

 

All annuity forms of payment offered under this Plan shall be actuarial
equivalent annuities and the same actuarial assumptions and methods shall be
used in valuing each annuity.

 

Any election required to be made under this Section shall be at the time of
initial enrollment in the Plan (or as otherwise required by Internal Revenue
Code section 409A).  If the Executive fails to designate properly the
distribution method for his or her benefit at the time of initial enrollment (or
as otherwise required by Internal Revenue Code section 409A), (a) a married
Executive will be deemed to have elected payment of his or her vested benefit in
the form of a qualified joint and 50% survivor life annuity payable in monthly
installments beginning on the date which is six (6) months after the date of the

 

--------------------------------------------------------------------------------


 

Executive’s Separation from Service and adjusted to be the actuarial equivalent
of a single life annuity and (b) if the Executive is not married, he will be
deemed to have elected payment of his or her vested benefit in the form of a
single life annuity payable in monthly installments beginning on the date which
is six (6) months after the date of the Executive’s Separation from Service. 
The Executive may change the default election at any time prior to the earlier
of Separation from Service or the attainment of age 62 (or as otherwise
permitted by Internal Revenue Code section 409A).  Notwithstanding the
preceding, to the extent permitted under Code section 409A and by the
Corporation, the Participant may change the form of payment of distributions
during 2008 (except that a Participant cannot in a year change payment elections
with respect to payments that the Participant would otherwise receive in that
same year, or make an election that causes payments scheduled for subsequent
years to be made in the year the election is made), and such election shall not
be treated as a change in the form and timing of payment or an acceleration of
payment.

 

4.                                       Section 3.03(a) is amended by adding
the following to the end of that Section:

 

Any death benefits payable under this Section shall commence on the first day of
the month following the date of death unless the Executive is a Specified
Employee (as defined for purposes of Internal Revenue Code section 409A), in
which case, payments shall commence on the date which is six (6) months after
the date of the Executive’s death.

 

5.                                       Section 3.03(b) and Section 3.03(c) are
amended by adding the following to the end of each section.

 

Any death benefits payable under this Section shall commence on the later of the
Participant’s Normal Retirement Date or the date which is six (6) months after
the date of the Executive’s death.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Agreement as of the date first above written.

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

EXECUTIVE:

 

 

 

 

 

 

By:

 

 

/s/ Robert B. Barnhill, Jr.

 

 

Robert B. Barnhill, Jr.

 

3

--------------------------------------------------------------------------------
